IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2739 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 193 DB 2019
                                :
           v.                   :           Attorney Registration No. 81971
                                :
DARREN KEITH PARR,              :           (Allegheny County)
                                :
                Respondent      :




                                       ORDER


PER CURIAM
      AND NOW, this 10th day of August, 2020, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint Petition

in Support of Discipline on Consent is granted, and Darren Keith Parr is suspended on

consent from the Bar of this Commonwealth for a period of one year and one day.

Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).